IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-20060
                          Conference Calendar



DIONNE LEE, formerly known as Dionne Lee Simons,

                                      Plaintiff-Appellant,

versus

THE DOW CHEMICAL COMPANY ET AL.,

                                      Defendants,

THE DOW CHEMICAL COMPANY; THOMAS D. CRONIN, M.D.;
FRANK J. GEROW, M.D.; AESTHETECH; BRISTOL-MYERS SQUIBB, INC.;
THE COOPER COMPANIES; COOPERSURGICAL; CV SUB 1987;
VICKI GALATI: MEC,

                                      Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-95-CV-9401
                        --------------------
                          December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Dionne Lee seeks to appeal the summary-judgment dismissal of

her lawsuit.     This court must examine the basis of its

jurisdiction on its own motion if necessary.        Mosley v. Cozby,

813 F.2d 659, 660 (5th Cir. 1987).     Lee’s notice of appeal was

filed more than 30 days after the entry of the judgment she seeks

to appeal.     Fed. R. App. P. 4(a)(1)(A).   Lee filed no motion that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20060
                                -2-

would affect the running of the 30-day period.   Fed. R. App. P.

4(a)(4)(A).   Consequently, her appeal is untimely and we do not

have appellate jurisdiction.   See Nelson v. Foti, 707 F.2d 170,

171-72 (5th Cir. 1983).   Because we lack jurisdiction, Lee’s

appeal is DISMISSED and all outstanding motions are DENIED.